Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 1 of 37 Page ID #:1011




     GRAYLAW GROUP, INC.
 1
     26500 Agoura Road, #102-127
 2   Calabasas, CA 91302
     Telephone: (818) 532-2833
 3
     Facsimile: (818) 532-2834
 4   MICHAEL E. ADLER            SBN 236115
     meadler@graylawinc.com
 5
 6   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 7
     San Francisco, California 94108
 8   Telephone: (415) 433-1700
 9
     Facsimile: (415) 520-6593
     HARMEET K. DHILLON             SBN: 207873
10   harmeet@dhillonlaw.com
11
     NITOJ P. SINGH                 SBN: 265005
     nsingh@dhillonlaw.com
12
13
     GERAGOS & GERAGOS, PC
     644 South Figueroa Street
14   Los Angeles, California 90017-3411
15   Telephone: (213) 625-3900
     Facsimile: (213) 232-3255
16   MARK J. GERAGOS               SBN 108325
17   mark@geragos.com
     BEN J. MEISELAS               SBN 277412
18   ben@geragos.com
19   MATTHEW M. HOESLY             SBN 289593
     mhoesly@geragos.com
20
21   Attorneys for Plaintiffs and the Proposed Class

22                     UNITED STATES DISTRICT COURT
23                    CENTRAL DISTRICT OF CALIFORNIA

24   AMERICAN VIDEO DUPLICATING,                 Case No. 2:20-cv-03815-ODW-AGR
25   INC., a California corporation; TUSH
     LAW LTD., a California limited              SECOND AMENDED CLASS
26   partnership, and KENNETH M. HAHN,           ACTION COMPLAINT FOR
27   a sole proprietor, DBA CAL STATE            DECLARATORY RELIEF AND
     FINANCIAL, individually and on behalf       DAMAGES
28
                                             1
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 2 of 37 Page ID #:1012




     of a class of similarly situated businesses
 1
     and individuals,
 2

 3
                                Plaintiffs,
 4             vs.
 5
 6   CITIBANK, N.A.; U.S. BANK, N.A.;
     JPMORGAN CHASE BANK, N.A.;
 7   WELLS FARGO BANK, N.A.; BANK
 8   OF AMERICA N.A.; LIVE OAK
     BANKING COMPANY; HARVEST
 9   SMALL BUSINESS FINANCE,
10
                           Defendants.

11
12
           Plaintiffs American Video Duplicating, Inc., Tush Law, Ltd., and Kenneth
13
     M. Hahn, a sole proprietor, dba Cal State Financial, bring this second amended
14
     class action complaint on behalf of themselves and those similarly situated
15
     (hereinafter “Plaintiffs”) against Defendants Citibank N.A., U.S. Bank N.A.,
16
     JPMorgan Chase Bank, N.A., Wells Fargo Bank, N.A.; Bank of America N.A.;
17
     Live Oak Banking Company; and Harvest Small Business Finance (collectively,
18
     “Defendants” or “Lenders”), to obtain fees owed to Plaintiffs as a result of their
19
     work as agents (“Agents” or “PPP Agents” or “Borrower Agents”) who assisted
20
     small- and medium-sized business borrowers (“Borrowers” or “Applicants”) in
21
     obtaining federally-guaranteed loans through the Paycheck Protection Program
22
     (“PPP”), a federal bail-out program implemented to provide businesses with loans
23
     to combat the economic impact of COVID-19.
24
           The Agents were not retained by Defendants, but directly by the Borrowers,
25
     to serve as their independent representatives to assist in the process of preparing
26
     their PPP loan applications (the “Applications”). Federal regulations require
27
     Defendants to complete, sign, and submit to the Small Business Administration
28
                                               2
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 3 of 37 Page ID #:1013




 1   (“SBA”) the proper SBA forms to pay Plaintiffs and the proposed Class for their
 2   work as the Borrowers’ Agents under the PPP in the form of agent fees (the “Agent
 3   Fees”). The Lender has no right under the regulations to reject the involvement or
 4   role of the Borrower Agents in the PPP process. Despite precise regulatory
 5   requirements providing that the Agent Fees are owed to Plaintiffs, Defendants have
 6   failed to pay Plaintiffs and the Class Members and intentionally interfered with the
 7   Plaintiffs’ ability to collect the Agent Fees. Instead, Defendants have kept the
 8   Agent Fees for themselves. Plaintiffs allege the following based upon their
 9   knowledge and upon information and belief, including investigations conducted by
10   their attorneys.
11
12                                     I. PARTIES
13         1.       Plaintiff, American Video Duplicating, Inc. (“AVD”) is a
14   California corporation organized and authorized to do business and doing
15   business in the State of California. Among providing other services, AVD is a
16   business consulting firm in good standing with the State of California.
17   President, David M. Wohl (“Wohl”), has been a business consultant since 1996.
18   In the 1980s, Wohl passed all four parts of the CPA Exam. Wohl has been
19   licensed as a CPA since December 2010. AVD is located in Valley Village,
20   California. Although AVD assisted its clients with preparing their
21   application(s) for a PPP loan from the Defendants, Defendants have failed to
22   pay AVD the agent fees Defendants owe AVD for AVD’s work in securing the
23   PPP loans. AVD fully complied with all applicable PPP regulations required to
24   earn AVD its Agent Fee.
25         2.       Plaintiff, Tush Law Ltd., (“TLL”) is a California limited
26   partnership authorized to do business and doing business in the State of
27   California. TLL is a law firm in good standing with the State of California.
28   President, Alan S. Turlington (“Turlington”) received his JD from Georgetown
                                              3
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 4 of 37 Page ID #:1014




 1   University Law Center and became a licensed California attorney on December
 2   3, 2013. Turlington founded TLL on January 3, 2018. TLL is located in Santa
 3   Ana, California. Although TLL assisted its clients with preparing their
 4   application(s) for a PPP loan from the Defendants, Defendants have failed to
 5   pay TLL the agent fees Defendants owe TLL for TLL’s work in securing the
 6   PPP loans. TLL fully complied with all applicable PPP regulations required to
 7   earn TLL its Agent Fee.
 8          3.     Plaintiff, Kenneth M. Hahn, DBA Cal State Financial (“CSF”), is
 9   a sole proprietorship organized and authorized to do business and doing business
10   in the State of California. CSF has been in business for approximately twenty-
11   nine (29) years, and Hahn has been a Registered Tax Preparer in good standing
12   with the State of California for seven (7) years. CSF is located in Torrance,
13   California. Although CSF assisted its clients with preparing their application(s)
14   for a PPP loan from the Defendants, Defendants have failed to pay CSF the agent
15   fees Defendants owe CSF for CSF’s work in securing the PPP loans. CSF fully
16   complied with all applicable PPP regulations required to earn CSF its Agent Fee.
17       DEFENDANTS, THE SERIES OF PPP TRANSACTIONS AND/OR
18        OCCURRENCES, AND THE COMMON QUESTIONS OF LAW
19          4.     As recently observed by the United States Judicial Panel on
20   Multidistrict Litigation (JPML) concerning this action and similar actions around
21   the country, the case against the defendants “….allege similar policies and
22   practices by the defendant banks – specifically, that defendants failed to pay fees
23   to agents who assisted small businesses in applying for and obtaining PPP loans,
24   contrary to the provisions of the CARES Act and federal regulation.” (See Order
25   Denying Transfer at 1, IN RE: Paycheck Protection Program (PPP) Agent Fees
26   Litigation, MDL 2950, ECF No. 365.)
27          5.     Each claim against each Defendant involves a single loan product
28   (PPP loans) that was created under a single Congressional act (the Coronavirus
                                              4
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 5 of 37 Page ID #:1015




 1   Aid, Relief, and Economic Security Act (CARES) Act (P.L. 116-136) (“CARES
 2   Act”), administered by a single government agency, the SBA, and is governed by
 3   the SBA Regulations (as defined below).
 4            6.    Plaintiffs served as the Borrowers’ Agent for PPP loan Borrowers
 5   and allege entitlement of mandatory Agent Fees to which Plaintiffs are entitled as
 6   a result of the assistance provided to Borrowers in preparing their Applications that
 7   were submitted to a given Defendant – and ultimately funded by that Defendant –
 8   under and pursuant to the CARES Act and SBA Regulations.
 9            7.    In addition, almost all the facts at issue here are common to
10   Defendants. That is because there is a single loan product at issue here—the
11   federally funded PPP loan—not multiple proprietary loan products created by
12   different defendants. To participate as PPP Lenders, “Lenders must comply with
13   the applicable lender obligations set forth in [the SBA Regulations].”1
14            8.    As alleged, all Defendants treated the program the same way:
15   Defendants were paid millions of dollars in PPP lender fees (“Lender Fees”) by the
16   federal government, or in the case of Chase, BofA, Wells, and Citibank, hundreds
17   of millions of dollars in Lender Fees.
18            9.    Each Defendant has refused to recognize the statutory role and
19   participation of the Borrower Agents in the PPP and refused to pay them the
20   required Agent Fees out of the PPP Lender Fees received.
21            10.   The common practice addressed here is Defendants’ willing
22   participation in the PPP and receipt of federal funds in the form of the PPP Lender
23   Fees and subsequent failure to remit to the Class the Agent Fees as required by the
24   SBA Regulations.
25            11.   Fundamentally, there is a common core legal issue present against
26   all Defendants: Whether Agents who assisted Borrowers in applying for PPP loans
27   are entitled to the statutory Agent Fees the federal government entrusted to
28   1
         85 FR 20812 (1) (emphasis added).
                                              5
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 6 of 37 Page ID #:1016




 1   Defendants for the benefit of Agents, such as Plaintiffs and the proposed Class
 2   Members (as defined below).
 3                  INDIVIDUAL DEFENDANTS’ ALLEGATIONS
 4          12.     Defendant Citibank, N.A. (“Citibank”), is a national bank. Its
 5   principal place of business is Sioux Falls, South Dakota. Citibank conducts
 6   substantial business in this District. TLL and CSF acted in the statutorily defined
 7   role of the Borrower’s Agent in securing PPP loans for two Applicants of Citibank
 8   in an amount of $75,000. Applicants’ PPP loans were funded by Citibank. Based
 9   on information and belief, Citibank has taken custody of the money owed to
10   Plaintiffs from the Federal Government, yet, prior to filing this suit, when Citibank
11   was sent several emails requesting payment of the Agent Fee, Citibank failed to
12   respond. Having taken custody from the SBA of the approximately $739.00 in
13   Agent Fees owed to Plaintiffs, Citibank has failed to comply with the SBA
14   Regulations and submit to the SBA Form 159, thereby allowing Defendant to pay
15   Plaintiffs the statutorily-required fees that Plaintiffs are owed.
16          13.     Defendant U.S. Bank National Association (“U.S. Bank”) is a
17   national bank. Its principal place of business is Cincinnati, Ohio. U.S. Bank
18   conducts substantial business in this District. AVD acted in the statutorily defined
19   role of the Borrower’s Agent in securing a PPP loan for one Applicant of U.S.
20   Bank in an amount of $45,000. Applicant’s PPP loan was funded by U.S. Bank.
21   Based on information and belief, U.S. Bank has taken custody of the money owed
22   to Plaintiff from the Federal Government, yet, prior to filing this suit, when U.S.
23   Bank was sent an email requesting payment of the Agent Fee, Defendant responded
24   that they were not paying Borrowers’ Agents Agent Fees. Additionally, U.S.
25   Bank’s online application system did not allow the Borrower or Agent to submit
26   any information identifying the Agent. Having taken custody from the SBA of the
27   $447.00 in Agent Fees owed to AVD, U.S. Bank has failed to comply with the
28   SBA Regulations and submit to the SBA Form 159, thereby allowing Defendant
                                                6
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 7 of 37 Page ID #:1017




 1   to pay Plaintiff the statutorily-required fees that Plaintiff is owed.
 2          14.     Defendant JPMorgan Chase Bank, N.A. (“Chase”), is a national
 3   bank. Its principal place of business is New York, New York. Chase conducts
 4   substantial business in this District. CSF acted in the statutorily defined role of the
 5   Borrower’s Agent in securing PPP loans for five Applicants of Chase in an amount
 6   of approximately $1,132,000. These Borrowers’ PPP loans were funded, and
 7   Chase has been paid its Lender Fees by the federal government under the PPP,
 8   which by definition, includes the $5,880.00 owed to CSF. Prior to the filing of this
 9   suit, Chase took the public position that it is not paying Agent Fees, and its online
10   application system did not allow the Borrower or Agent to submit any information
11   identifying the Agent. Having taken custody from the SBA of the Agent Fees owed
12   to Plaintiffs, Chase has failed to comply with the SBA Regulations and submit to
13   the SBA Form 159, thereby allowing Defendant to pay Plaintiffs the statutorily-
14   required fees that Plaintiffs are owed.
15          15.     Defendant Wells Fargo Bank, N.A. (“Wells”), is a national bank. Its
16   principal place of business is Sioux Falls, South Dakota. Wells conducts substantial
17   business in this District. CSF acted in the statutorily defined role of the Borrower’s
18   Agent in securing a PPP loan for one Applicant of Wells in an amount of
19   approximately $50,500. This Borrower’s PPP loan was funded, and Wells has been
20   paid its Lender Fees by the federal government under the PPP, which by definition,
21   includes Plaintiff’s. Prior to the filing of this suit, Wells took the public position
22   that it is not paying Agent Fees, and its online application system did not allow the
23   Borrower or Agent to submit any information identifying the Agent. Having taken
24   custody from the SBA of the $502.00 in Agent Fees owed to CSF, Wells has failed
25   to comply with the SBA Regulations and submit to the SBA Form 159, thereby
26   allowing Defendant to pay Plaintiff the statutorily-required fees that Plaintiff is
27   owed. Instead, almost three months after the first of the PPP lawsuits for non-
28   payment of Agent Fees was filed, “Wells Fargo says it collected $400 million in
                                                7
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 8 of 37 Page ID #:1018




 1   processing fees for making Paycheck Protection Program loans. Now the San
 2   Francisco-based bank has pledged to donate all those fees to nonprofit
 3   organizations that are trying to help small businesses recover from the coronavirus
 4   pandemic.”2
 5          16.    Defendant Bank of America, N.A. (“BofA”), is a national bank. Its
 6   principal place of business is Charlotte, North Carolina. BofA conducts substantial
 7   business in this District. CSF acted in the statutorily defined role of the Borrowers’
 8   Agent in securing PPP loans for four Borrowers of BofA in an amount of
 9   approximately $50,000. These Borrowers’ PPP loans were funded, and BofA has
10   been paid its Lender Fees by the federal government under the PPP, which by
11   definition, includes Plaintiffs. Prior to the filing of this suit, BofA posted on its
12   website, “In the absence of a pre-loan approval written agreement between the
13   agent and Bank of America, Bank of America does not pay fees or other
14   compensation to agents who represent or assist borrowers in applying for loans
15   through the Paycheck Protection Program.” BofA’s online application system did
16   not allow the Borrower or Agent to submit any information identifying the Agent.
17   Having taken custody from the SBA of the $482.00 in Agent Fees owed to CSF,
18   BofA has failed to comply with the SBA Regulations and submit Form 159,
19   thereby allowing Defendant to pay Plaintiffs the statutorily-required fees that
20   Plaintiffs are owed.
21          17.    Upon information and belief, at all relevant times, Defendant Live
22   Oak Banking Company (“Live Oak”) is a subsidiary of Live Oak Bancshares,
23   Inc. Live Oak specializes in originating business loans that are guaranteed by
24   the SBA. Live Oak is headquartered in Wilmington, North Carolina, and
25   conducts substantial business within the State of California. CSF acted in the
26   2
       https://www.americanbanker.com/news/heres-where-wells-fargo-is-donating-
27   its-400m-in-ppp-
     fees#:~:text=Wells%20Fargo%20says%20it%20collected,recover%20from%20t
28   he%20coronavirus%20pandemic.
                                               8
Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 9 of 37 Page ID #:1019




 1   statutorily defined role of the Borrower’s Agent in securing a PPP loan for one
 2   Applicant of Live Oak in an amount of approximately $20,833. Having taken
 3   custody from the SBA of the $208.33 in Agent Fees owed to CSF, Live Oak has
 4   failed to comply with the SBA Regulations and submit Form 159, thereby
 5   allowing Defendant to pay Plaintiffs the statutorily-required fees that Plaintiffs
 6   are owed. When Live Oak was sent an email requesting payment of the Agent
 7   Fee, Defendant responded that they were not paying Borrowers’ Agents any
 8   fees.
 9           18.    Upon information and belief, at all relevant times, Defendant,
10   Harvest Small Business Finance (“Harvest”) is a limited liability company
11   organized and authorized to do business and doing business in the State of
12   California. Harvest is a non-bank lender with the specific goal of serving small
13   business borrowers and is located in Laguna Hills, California. AVD acted in the
14   statutorily defined role of the Borrower’s Agent in securing PPP loans for five
15   Applicants of Harvest in an amount of approximately $1,800,000. Having taken
16   custody from the SBA of the $6,397.00 in Agent Fees still owed to AVD,
17   Harvest has failed to comply with the SBA Regulations and to pay Plaintiffs the
18   statutorily-required fees that Plaintiffs are owed. When Harvest was contacted
19   for payment of the Agent Fees, Harvest responded that they are only paying 50%
20   of the statutory fee.
21
22                           II. JURISDICTION AND VENUE
23           19.    The Court has original jurisdiction over this action under the Class
24   Action Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which
25   (1) at least some members of the proposed Class have different citizenship from
26   Defendant(s); (2) the proposed Class consists of more than 100 persons or entities;
27   and (3) the claims of the proposed members of the Class exceed $5,000,000 in the
28   aggregate.
                                              9
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 10 of 37 Page ID
                                      #:1020



 1          20.      This Court has personal jurisdiction over Defendants because
 2    Defendants do business in this District, and a substantial number of the events
 3    giving rise to the claims alleged herein took place in this District.
 4          21.      The venue is proper in this District pursuant to 28 U.S.C. §
 5    1391(b)(2) because Plaintiffs’ principal place of business are located in this
 6    District, and a substantial part of the events or omissions giving rise to the alleged
 7    claims occurred in this District. Plaintiffs, on behalf of its clients, applied for the
 8    PPP loans while in this District and Defendants marketed, promoted, and took
 9    Applications for the PPP loans in this District.
10

11                           III.   FACTUAL ALLEGATIONS
12                                      BACKGROUND
13          22.      On January 21, 2020, the Center for Disease Control and Prevention
14    (“CDC”) confirmed the first U.S. case of a new coronavirus, known as COVID-
15    19.
16          23.      On January 30, 2020, the World Health Organization (“WHO”)
17    declared the COVID-19 outbreak to be a “public health emergency of international
18    concern.”
19          24.      On March 4, 2020, California Governor Gavin Newsom proclaimed
20    a State of Emergency to exist in California as a result of the threat of COVID-19.
21          25.      On March 11, 2020, the WHO declared that the spread of COVID-
22    19 had become a pandemic.
23          26.      On March 13, 2020, President Trump issued the Coronavirus
24    Disease 2019 (COVID-19) Emergency Declaration applicable to the United States,
25    which declared that the pandemic was of “sufficient severity and magnitude to
26    warrant an emergency declaration for all states, territories and the District of
27    Columbia.”
28          27.      The Trump Administration expressly recognized that with the
                                                10
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 11 of 37 Page ID
                                      #:1021



 1    COVID-19 emergency, “many small businesses nationwide are experiencing
 2    economic hardship as a direct result of the Federal, State, and local public health
 3    measures that are being taken to minimize the public’s exposure to the virus.” See
 4    Business Loan Program Temporary Changes; Paycheck Protection Program, 13
 5    CFR Part 120, Interim Final Rule (the “SBA PPP Final Rule”).
 6          28.     On March 25, 2020, in response to the economic damage caused by
 7    the COVID-19 crisis, the United States Senate passed the Coronavirus Aid, Relief,
 8    and Economic Security Act, the CARES Act (P.L. 116-136). The CARES Act was
 9    passed by the House of Representatives the following day and signed into law by
10    President Trump on March 27, 2020. This legislation included $377 billion in
11    federally-funded loans to small businesses and a $500 billion governmental
12    lending program administered by the United States Department of Treasury
13    (“Treasury”) and the SBA, a United States government agency that provides
14    support to entrepreneurs and small businesses.
15          29.     On August 8, 2020, the SBA stopped accepting PPP Applications as
16    the PPP ended.
17                       THE PPP: A PROGRAM DESCRIPTION
18          30.     As part of the CARES Act, the Federal Government created a $349
19    billion loan program, referred to as the Paycheck Protection Program or PPP,
20    temporarily adding a new product to the SBA’s 7(a) Loan Program (“SBA 7(a)
21    Program” or “SBA 7(a) Loans”).
22          31.     The PPP provided small businesses with loans to be originated from
23    February 15, 2020, through June 30, 20203. The PPP was created to provide
24    American small businesses with eight-weeks4 of cash-flow assistance and to allow
25    a certain percentage of the loan to be forgiven if the loan is utilized to retain
26
      3
27     On June 30, the PPP Application deadline was extended until August 8, 2020.
      4
       On June 5, 2020, the Paycheck Protection Program Flexibility Act of 2020
28    (Pub. L. 116-142), extended the eight-week period to twenty-four weeks.
                                              11
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 12 of 37 Page ID
                                      #:1022



 1    employees and fund payrolls. Although the loans are administered by the Treasury
 2    and backed by the Federal Government, the loans are funded by private lenders,
 3    including the Defendants, that review and approve PPP Applications.
 4           32.    The Treasury announced on April 3, 2020, that small businesses and
 5    sole proprietors could fill out an Application to apply and receive loans to cover
 6    their payroll and other expenses through approved SBA Lenders. Beginning on
 7    April 10, 2020, independent contractors and self-employed individuals could apply
 8    as well.5
 9           33.    On April 24, 2020, President Trump signed the Paycheck Protection
10    Program and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310
11    billion in PPP funding, bringing the total PPP funds available to lend to $659
12    billion.
13           34.    On June 5, 2020, President Trump signed the Paycheck Protection
14    Program Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which
15    changed key provisions of the Paycheck Protection Program, including provisions
16    relating to the maturity of PPP loans, the deferral of PPP loan payments, and the
17    forgiveness of PPP loans. The Flexibility Act did not change Defendants’
18    statutory duty to pay Plaintiffs the Agent Fees Plaintiffs are owed.
19           35.    The 2019 SBA Standard Operating Procedures6 (“SBA SOP”) and
20    the SBA PPP Final Rule7 (collectively, the “SBA Regulations”), consistent with
21
22
23    5
        Paycheck Protection Program (PPP) Information Sheet: Borrowers, Dep’t of
24    Treasury (last visited, June 18, 2020),
25    https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
      6
        https://www.sba.gov/sites/default/files/2019-
26    02/SOP%2050%2010%205%28K%29%20FINAL%202.15.19%20SECURED%
27    20copy%20paste.pdf. Last visited December 7, 2020.
      7
        https://home.treasury.gov/system/files/136/PPP--IFRN%20FINAL.pdf. Last
28    visited December 7, 2020.
                                             12
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 13 of 37 Page ID
                                      #:1023



 1    the Treasury’s Paycheck Protect Program (PPP) Information Sheet for Lenders8
 2    (the “PPP ISL”), describes a system to distribute the PPP loans that relies on SBA
 3    authorized Lenders – who approve and fund loan applicants – and independent
 4    agents, hired by either the Borrower or Lender – who provide small businesses
 5    with the necessary assistance enabling them to apply for a PPP loan.
 6           36.    Under the SBA Regulations and PPP ISL, a PPP Agent “can be:
 7                    • An attorney;
 8                    • An accountant;
 9                    • A consultant;
10                    • Someone who prepares an applicant’s application for
11                       financial assistance and is employed and compensated by the
12                       applicant;
13                    • Someone who assists a lender9 with originating, disbursing,
14                       servicing, liquidating, or litigating SBA loans [(“Lender
15                       Agent”)];
16                    • A loan broker; or,
17                    • Any other individual or entity representing an applicant by
18                       conducting business with the SBA.”10
19          37.     Unlike the traditional SBA 7(a) Program, the SBA Regulations
20    expressly contemplate and encourage Borrower Agents to assist small businesses
21    with their Applications. The SBA Regulations allow for and set standards by which
22    PPP Agents are to be paid for their work. Specifically, the regulations require
23
24    8
        Paycheck Protection Program (PPP) Information Sheet: Lenders, Dep’t of
25    Treasury (last visited, June 18, 2020),
      https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20F
26    act%20Sheet.pdf?
      9
27      An agent that “assists a lender” is categorized by the SBA SOP as a lender
      agent (“Lender Agent”) (footnote added).
28    10
         Id. Paycheck Protection Program (PPP) Information Sheet: Lenders.
                                             13
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 14 of 37 Page ID
                                      #:1024



 1    that PPP Agents be paid from a portion of the set fees provided to SBA
 2    Lenders for processing the PPP loan.
 3          38.       Congress delegated the authority to the SBA to determine the
 4    methodology and the maximum amount an Agent may collect in its Agent Fees.11
 5          39.       Before the passage of the CARES Act, Lenders were not
 6    compensated by the SBA for originating SBA 7(a) Loans. Under the newly
 7    enacted SBA Regulations for PPP loans, Lenders are generously compensated for
 8    processing PPP loans (“Lender Fees”) based on the amount funded to the
 9    Borrower. The SBA pays Lender Fees to Lenders who process PPP loans in the
10    following amounts:
11                       • Five percent (5%) for loans of not more than $350,000;
12                       • Three percent (3%) for loans of more than $350,000 and less
13                          than $2,000,000; and
14                       • One percent (1%) for loans of at least $2,000,000.12
15           40.      The SBA Regulations state, “Agent fees will be paid by the lender
16    out of the fees the lender receives from SBA. Agents may not collect fees from
17    the borrower or be paid out of the PPP loan proceeds. The total amount that an
18    agent may collect from the lender for assistance in preparing an application for a
19    PPP loan … may not exceed:
20                 • One (1) percent for loans of not more than $350,000;
21                 • 0.50 percent for loans of more than $350,000 and less than $2
22                    million; and
23                 • 0.25 percent for loans of at least $2 million.”13
24
      11
25       “FEE LIMITS.—An agent that assists an eligible recipient to prepare an
      application for a covered loan may not collect a fee in excess of the limits
26    established by the Administrator.” CARES Act 15 USCA § 636 1102.
27    (a)(2)(36)(P)(ii).
      12
         85 FR 20816 (3)(d).
28    13
         85 FR 20816 (4)(c).
                                                 14
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 15 of 37 Page ID
                                      #:1025



 1          41.       The CARES Act authorized the Treasury to establish limits on Agent
 2    Fees. The Treasury, “in consultation with the Secretary, determined that the
 3    agent fee limits set forth above are reasonable based upon the application
 4    requirements and the fees that lenders receive for making PPP loans.”14
 5           42.      In other words, when implementing the CARES Act, the Treasury
 6    determined that the best and quickest way to get the PPP loans to the small
 7    businesses was to establish new regulations where Lenders and Borrower Agents
 8    work together to quickly and efficiently process Applications.15
 9                 Plaintiffs are the Borrower’s Agent, Not the Lender’s Agent
10          43.       By assisting businesses in preparing their Applications for PPP
11    funding, PPP Agents played a critical role in fulfilling the goals of the CARES Act
12    and ensuring adherence to the United States Congress’s legislative intent. Indeed,
13    the Senate directed the Treasury to “issue guidance to lenders and agents to ensure
14    that the processing and disbursement of covered loans prioritizes small business
15    concerns and entities in underserved and rural markets, including veterans and
16    members of the military community, small business concerns owned and
17    controlled by socially and economically disadvantaged individuals…, women, and
18    businesses in operation for less than 2 years.”16
19
20    14
         Id. (emphasis added).
      15
21       Adding validity to the need to file this action, on May 27, 2020, United
      Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”)
22    from the U.S. Department of Justice (the “DOJ”) pursuant to the False Claims
23    Act. The CID directed UCB and its affiliated entities “to produce certain
      documents and respond to written interrogatories relating to the PPP loans
24    approved by the Bank, the Bank’s non-payment of fees to agents of borrowers
25    and the Bank’s policies related to payment or non-payment of agent fees.”
      (United Community Banks, Inc., Form 8-K (last visited June 18, 2020),
26    https://ir.ucbi.com/static-files/c7f8eaa8-d6bf-48e8-8ebc-a60c0bf3adea. UCB is a
27    named defendant in another lawsuit based on the same allegations in the Northern
      District of Georgia, 1:20-cv-02026-LMM.)
28    16
         CARES ACT, PL 116-136, March 27, 2020, 134 Stat 281 (emphasis added).
                                               15
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 16 of 37 Page ID
                                      #:1026



 1            44.    Congress saw the PPP as a symbiotic three-party program: the
 2    Agent, the Lender, and the Borrower. Each party was considered a co-equal in the
 3    process. Each played an essential role in effectuating the PPP’s policies of putting
 4    scarce federal funds into Main Street America's hands to prevent economic
 5    collapse.
 6            45.    The Final Rule states that “[t]he program requirements of the PPP
 7    identified in this rule temporarily supersede any conflicting Loan Program
 8    Requirement (as defined in 13 CFR 120.10) . (The “Conflicting Requirements”).17
 9            46.    Defendants freely (and hypocritically) accept the Conflicting
10    Requirements implementing the payment of their Lender Fees from the SBA but
11    refuse to acknowledge the Conflicting Requirements implementing the payment of
12    Agent Fees.
13            47.    On or about August 27, 2020, the SBA reaffirmed its earlier stance
14    on the PPP regulations as compared to the traditional SBA 7(a) Program by
15    publishing the new SBA’s Standard Operating Procedure 50 10 6, Part 2, Section
16    B, page 22418, which clarifies that, “Because Paycheck Protection Program (PPP)
17    loans authorized under § 7(a)(b) of the Small Business Act are 7(a) loans, this SOP
18    applies to the making of PPP loans, to the extent that the SOP is not
19    superseded by or in conflict with PPP-specific requirements.”
20            48.    Under the PPP, as well as the traditional SBA 7(a) Program, there
21    are Lender Agents and Borrower Agents. These are two separate, distinct
22    categories of agents, with separate SBA governing requirements.
23            49.    The Borrower Agent works for the Borrower. As detailed in the SBA
24    SOP, “Employment of Agent Initiated by Applicant… When an Applicant employs
25    an Agent: 1. The Agent may bill and be paid by the Applicant for providing
26    packaging services as long as compensation is reasonable and customary for those
27
      17
           85 FR 20812 III 1
28    18
           Effective October 1, 2020 (“SBA SOP 2020”).
                                              16
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 17 of 37 Page ID
                                      #:1027



 1    services…”19 As for the, “compensation is reasonable and customary for those
 2    services”, as stated above, the SBA and Treasury Secretary Mnuchin determined
 3    that the Agent Fees “are reasonable based upon the application requirements and
 4    the fees that lenders receive for making PPP loans.” 20
 5          50.     Immediately following the section in the SBA SOP titled
 6    “Employment of Agent Initiated by Applicant” is “Employment of Agent by
 7    Lender (not an LSP).” This section provides the rules that the Lender must follow
 8    when hiring its own Agent. “When a Lender has decided to approve a loan
 9    application and needs assistance with the preparation of the paperwork for
10    the application to SBA, the loan closing, or preparation of the loan to sell it on
11    the Secondary Market, the Lender may use an Agent…. 2. The Agent must bill
12    and be paid by the Lender for all services and the Lender may not pass these
13    charges through to the Applicant under any circumstances.”21
14          51.     The Lender has the sole right to determine whether or not they will
15    retain a Lender Agent. The Borrower has no right to approve or disapprove the
16    Lenders’ Agent. Similarly, per the SBA SOP and the SBA Regulations, Borrowers
17    are free to choose their own Agent, and the Lender has no right to approve or
18    disapprove the Borrowers’ Agent, or to dictate the amount a Borrower’s Agent will
19    be paid.
20          52.     The Plaintiffs acted in the statutorily approved role of the
21    Borrower’s Agent for the Borrower’s that obtained their PPP loans from the
22    Defendants.
23          53.     Nowhere in the CARES Act, the SBA SOP, the SBA SOP 2020,
24    or the SBA Regulations does the federal government require, mandate, or
25    even suggest that a Borrower Agent be approved by a Lender, either before
26
      19
27       SBA SOP, Subpart B, ch 3, IX(D).
      20
         85 FR 20816 (4)(c).
28    21
         SBA SOP, Subpart B, Ch. 3, IX(E) (emphasis added).
                                              17
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 18 of 37 Page ID
                                      #:1028



 1    or after the Agent assists the Borrower, in order for the Agent to be entitled
 2    to its Agent Fee. What they do say is that the Lender must complete, sign, and
 3    submit the necessary forms for the Borrower’s Agent to receive their Agent Fee,
 4    which Defendants refuse to do, even though the only way Defendants could be PPP
 5    Lenders is if they agreed to comply with all of the SBA Regulations.
 6         Defendants were Legally Required to Complete, Sign, and Submit Form 159
 7             54.    In the traditional SBA (7)(a) Program, the Lender pays the Lender’s
 8    Agent, and the Borrower pays the Borrower’s Agent their respective Agent Fee.
 9    However, the SBA Regulations specifically overrode that possibility by stating,
10    “Agent fees will be paid by the lender out of the fees the lender receives from
11    SBA. Agents may not collect fees from the borrower or be paid out of the PPP
12    loan proceeds.” Therefore, the traditional SBA SOP is in “conflict with PPP-
13    specific requirements,” meaning the Conflicting Regulations apply. Therefore, the
14    Lender is legally required to pay the Borrower’s Agent the Agent Fee normally
15    paid by the Borrower.
16             55.    In order for the Borrower to pay the Borrower’s Agent under the
17    traditional 7(a) Program, the Borrower would use Form 159, which the Borrower,
18    the Borrower’s Agent, and the Lender must sign. But because the SBA Regulations
19    overrode who pays the Borrower’s Agent, the SBA requires the Lender to use
20    Form 159. “The Applicant or the Lender, depending on who paid or will pay the
21    Agent, must use SBA Form 159, ‘Fee Disclosure Form and Compensation
22    Agreement,’ to document the fees.”22 The SBA Regulations specifically put the
23    Lender into the Borrower’s shoes and require the Lender to fill out and sign
24    the required Form 159.
25             56.    SBA Form 159 states: “Who must complete this form?: This form
26    must be completed and signed by the SBA Lender and the Applicant
27    whenever an Agent is paid by either the Applicant or the SBA Lender in
28    22
           SBA SOP, Subpart B, ch. 3, VIII(B)(1).
                                               18
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 19 of 37 Page ID
                                      #:1029



 1    connection with the SBA loan application. Each Agent paid by the Applicant to
 2    assist it in connection with its application must also complete and sign the form.
 3    When an Agent is paid by the SBA Lender, the SBA Lender must complete
 4    this form and the SBA Lender and Applicant must both sign the form.”23
 5             57.    The Final Rule states that Agent fees will be paid by the lender out
 6    of the fees the lender receives from the SBA. Since the Lender is paying the Agent
 7    Fee, the Lender is required to fill out Form 159.
 8             58.    The only time the Agent is required to sign Form 159 is if the Agent
 9    is being paid by the Applicant. Under the PPP, the Applicant is expressly
10    disallowed to pay the Agent, shifting the responsibility to the Lender. The Agent
11    is not required to fill out or sign Form 159.
12             59.    Additionally, supporting that it is the Lenders’ legal responsibility
13    to submit Form 159 to the SBA, the SOP requires that, “Lenders must submit
14    SBA Form 159 to Fiscal Transfer Agent (“FTA”) on loans that involve
15    payment of fees, including, but not limited to, those covering any packaging fees
16    charged by the Lender or where the Lender paid the Agent fee.”24
17            60.     Nowhere in the CARES Act, the SBA Regulations, the SOP, or
18    Form 159, does the Lender have the power to tell the Borrower they cannot use the
19    Agent of their choosing or decide to not fill out, sign, and submit Form 159.
20            61.     Instead, each of the Defendants: (1) stated they were not paying
21    Agent Fees or failed to respond to Plaintiffs’ request for Agent Fees; (2) provided
22    some of the necessary SBA forms that the Borrower was required to fill out, but
23    unlike other Lenders, Defendants specifically excluded Form 159; (3) designed
24    their Application process to avoid learning the fact or identity of any Borrower
25    Agents, so the Lender did not have to fill out Form 159; or, (4) even after learning
26    the identity of the Agent, Defendants refused to comply with the SBA SOP and fill
27
      23
           SBA Form 159, at p. 1.
28    24
           SBA SOP, Subpart B, Ch. 3, VIII(B)(6).
                                               19
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 20 of 37 Page ID
                                      #:1030



 1    out Form 159 and submit it to the SBA after the Borrower’s PPP loan was funded.
 2            62.    According to the Final Rule, “Lenders must comply with the
 3    applicable lender obligations set forth in this interim final rule.” 25 Defendants
 4    agreed to comply with the SBA Regulations, which include, “Prior to the services
 5    being provided, the Lender must advise the Applicant in writing that the Applicant
 6    is not required to obtain or pay for unwanted services. If fees are charged to the
 7    Applicant, an SBA Form 159 must be completed.” 26 Yet, Defendants failed to
 8    provide such notice to the Borrower. Defendants’ failure to comply with SBA
 9    Regulations not only required the filing of this lawsuit but increased the potential
10    for fraud by their failure to warn.
11            63.    Under the SBA Regulations, it is impossible for Plaintiff or the
12    Borrower to have accurately submitted Form 159 prior to the Lender approving a
13    Borrower’s PPP loan. The Agent Fee was a set percentage of the funded PPP loan
14    amount and with most Borrowers that Plaintiffs worked with, the initial
15    Application amount requested was adjusted by the Lender based on the
16    methodology each Lender used to approve the loan amount. Numerous additional
17    hours were spent by the Agents between the initial submission of the Application
18    and the final funding of the PPP loans, making the itemization of services requested
19    on Form 159 for Agent Fees over $2,500 impossible to complete prior to the PPP
20    loan being approved by the Lender.
21             64.   Assuming, arguendo, that the Plaintiffs or Borrowers were supposed
22    to submit Form 159 to the Lender, then, as described in detail above, even though
23    Plaintiffs were ready, willing, and able to fill out Form 159, Defendants thwarted
24    Plaintiffs’ ability of submission by not allowing Plaintiffs or Borrowers to submit
25    Form 159 or by stating Defendant was not paying Agent Fees, making any attempt
26    by Plaintiffs in submitting Form 159 futile. As Form 159 is required to be
27
      25
           85 CFR 20812 III 1.
28    26
           SBA SOP, Subpart B, VI, A 3.
                                              20
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 21 of 37 Page ID
                                      #:1031



 1    submitted after the Borrower’s loan has funded, Plaintiffs remain ready, willing,
 2    and able to fill out Form 159 if the Court finds that Plaintiffs are required to do so.
 3         PLAINTIFFS ASSISTED SMALL BUSINESS BORROWERS WITH
 4                               APPLYING FOR PPP LOANS
 5           65.     To assist its clients with preparing Applications for a PPP loan
 6    through Defendants, Plaintiffs spent considerable time familiarizing themselves
 7    with the CARES Act and the related SBA Regulations. In particular, relevant
 8    provisions include Section 1102, which permits the SBA to guarantee 100% of
 9    SBA 7(a) Loans under the PPP, and Section 1106 of the Act, which provides
10    forgiveness of up to the full principal amount of qualifying loans guaranteed under
11    the PPP.
12           66.     Complying with the SBA Regulations, Plaintiffs assisted Applicants
13    in the preparation of their Application. As contemplated by the Federal
14    Government, such assistance contributed to the successful funding of the
15    Applicants’ PPP loans with a Defendant.
16          67.      If not for the Borrowers’ Agents, millions of small businesses would
17    have had difficulty or been unable to apply for PPP loans.
18           68.     Based on the SBA Regulations, Plaintiffs understood that they were
19    not allowed to charge Applicants any fee relating to the Application process and
20    that they were only permitted to receive compensation from the PPP Agents’
21    portion of the Lender Fees the Federal Government entrusted to the Lenders for
22    the PPP Agents’ benefit.
23           69.     Plaintiffs further understood that they were not entitled to the Agent
24    Fees until the Lender received its Lender Fees. Based on information and belief,
25    Defendants have received the Lender Fees for the Applicants Plaintiffs assisted as
26    well as the members of the Class assisted, thereby making the Agent Fees
27    immediately due to Plaintiffs.
28           70.     To participate in the PPP, “Lenders must comply with the applicable
                                                21
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 22 of 37 Page ID
                                      #:1032



 1    lender obligations set forth in this [Final Rule]…”27.
 2           71.    Therefore, Plaintiffs believed in good faith that Defendants would
 3    comply with the law and pay Plaintiffs the statutorily required Agent Fees.
 4           72.    However, Defendants violated the SBA Regulations because they
 5    did not pay Plaintiffs the Agent Fees the Federal Government entrusted to the
 6    Defendants for the benefit of the Plaintiffs. Instead, Defendants have illegally
 7    retained the Agent Fee portion of the Lender Fees.
 8           73.    Defendants, as Lenders under the PPP, lack any legal authority under
 9    the SBA Regulations to withhold payment of the Agent Fees to Plaintiffs.
10           74.    Defendants received, and are keeping for their benefit, money
11    specifically identifiable as belonging to the Plaintiff under the SBA payment
12    mechanisms.28
13           75.    As a result of Defendants’ unlawful actions, Plaintiffs and the Class
14    have suffered financial harm by being deprived of the statutorily mandated
15    compensation for the assistance they provided in their critical role as a PPP Agent,
16    assisting Applicants in the preparation of their PPP Application. Defendants barred
17    Plaintiffs from receiving compensation for their role as PPP Agents in the PPP
18    process, which role resulted in significant benefits to both small businesses and the
19    Lenders.
20
21
22
      27
23       85 FR 20812 (1). (emphasis added).
      28
         Lenders are required to submit SBA Form 1502 to receive their Lender Fees,
24    which by statute include the Agent Fees. Each PPP loan is listed on a separate
25    line and submitted to the SBA for payment. In order to make the calculation of
      the individual Lender Fee and Agent Fee traceable for the Lender, the “SBA will
26    make a payment for each loan on an individual basis so that Lenders will be able
27    to match the received payment with the corresponding loan.” SBA Procedural
      Notice #5000-20036. https://www.sba.gov/sites/default/files/2020-07/5000-
28    20036-508.pdf. Last visited December 7, 2020.
                                               22
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 23 of 37 Page ID
                                      #:1033



 1                               IV. CLASS ALLEGATIONS
 2             76.    Plaintiffs brings this action on behalf of themselves and all other
 3    similarly situated Class Members pursuant to Rule 23(a), (b)(2), and (b)(3) of the
 4    Federal Rules of Civil Procedure and seeks certification of the following
 5    Nationwide Class:
 6
 7                   All Agents who assisted a business in preparing an Application
 8                   for a PPP loan pursuant to the CARES Act (the “Nationwide
 9                   Class”).
10

11             77.    To the extent that a Nationwide Class is not certified, in the
12    alternative, Plaintiffs brings this action on behalf themselves, and all other
13    similarly situated Class Members pursuant to Rule 23(a), (b)(2), and (b)(3) of the
14    Federal Rules of Civil Procedure and seeks certification of the following Statewide
15    Class:
16
17                   All Agents who assisted a business in California in preparing an
18                   Application for a PPP loan pursuant to the CARES Act (the
19                   “Statewide Class”).
20
21    The Statewide and Nationwide Class may hereafter be referred to as the “Class”.
22             78.    For purposes of the Class definition, the term “Agent” has the same
23    meaning as an “agent” under the SBA Regulations.
24             79.    Plaintiffs reserve the right to expand, limit, modify, or amend this
25    Class definition, including the addition of one or more subclasses, in connection
26    with Plaintiffs’ motion for class certification, or any other time, based upon, inter
27    alia, changing circumstances and/or new facts obtained during discovery.
28             80.    The following are excluded from the Class and/or Subclass: (a) any
                                               23
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 24 of 37 Page ID
                                      #:1034



 1    Judge or Magistrate presiding over this action and members of their families; (b)
 2    the officers, directors, or employees of Defendants; and (c) all persons who
 3    properly execute and file a timely request for exclusion from the Class.
 4           81.       Numerosity: The Class is composed of hundreds or thousands of
 5    Agents (the “Class Members”), whose joinder in this action would be
 6    impracticable. The disposition of their claims through this class action will benefit
 7    all Class Members, the parties, and the courts.
 8           82.       Commonality and Predominance: Common questions of law and
 9    fact affect the Class. These questions of law and fact predominate over individual
10    questions affecting individual Class Members and include, but are not limited to,
11    the following:
12              a. Whether Plaintiffs are an “agent” as that term is defined by the Cares
13                 Act and relevant regulations;
14              b. Whether Defendants were obligated to pay Plaintiffs and the Class
15                 Agent Fees from the Lender Fees it received under the CARES Act;
16              c. Whether Defendants failed to pay Agent Fees they were required to
17                 pay;
18              d. Whether Class Members are entitled to damages; and if so, in what
19                 amount;
20              e. Whether Defendants are likely to continue to mislead the public and
21                 Class Members and continue to violate SBA Regulations regarding
22                 paying Agents their earned fees under the CARES Act;
23              f. Whether Plaintiffs and Class Members are entitled to an award of
24                 reasonable attorney’s fees, pre-judgment interest and costs of suit; and
25              g. Whether Defendants were unjustly enriched by their practice of
26                 refusing to pay Agent Fees.
27           83.       Superiority: In engaging in the conduct described herein, Defendants
28    have acted and/or failed to act on grounds generally applicable to Plaintiffs and
                                                24
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 25 of 37 Page ID
                                      #:1035



 1    other Class Members. Such behavior requires the Court’s imposition of uniform
 2    relief to ensure compatible standards of conduct toward Class Members. A class
 3    action is superior to all other available means for the fair and efficient adjudication
 4    of Plaintiffs’ and the Class Members’ claims. Few, if any, Class Members could
 5    afford or would deem it economically reasonable to seek legal redress of the
 6    wrongs complained of herein on an individual basis. Absent a class action, Class
 7    Members would not likely recover or have the chance to recover, and Defendants
 8    would be permitted to retain the fruits of their misdeeds. Any difficulties that might
 9    occur in the management of this proposed class action are insubstantial. See Fed.
10    R. Civ. P. 23(b)(1)(A).
11           84.     Typicality: Plaintiffs’ claims are typical of, and are not antagonistic
12    to, the claims of the other Class Members. Plaintiffs and the Class Members have
13    been injured by Defendants’ uniform, unfair and unlawful practice of denying PPP
14    Agent Fees, as alleged herein. The factual and legal basis of Defendants’ liability
15    to Plaintiffs and each Class Member as a result of Defendants’ actions are
16    described herein.
17           85.     Adequacy: Plaintiffs are an adequate representative of the Class
18    because it is a member of the Class, and Plaintiffs’ interests do not conflict with
19    the interests of the other Class Members that Plaintiffs seek to represent. Plaintiffs
20    will fairly and adequately represent and protect the interests of the other Class
21    Members. Plaintiffs have retained counsel with substantial experience in litigating
22    complex cases, including class actions. Both Plaintiffs and their counsel will
23    vigorously prosecute this action on behalf of the Class and have the financial ability
24    to do so. Neither Plaintiffs nor counsel have any interest adverse to other Class
25    Members.
26           86.     Plaintiffs are informed and believes that Defendants keep extensive
27    computerized records of their loan applications through, inter alia, computerized
28    loan application systems, and Federally-mandated record-keeping practices.
                                                25
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 26 of 37 Page ID
                                      #:1036



 1    Defendants have one or more databases through which all of the Applicants may
 2    be identified and ascertained, and it maintains contact information, including email
 3    and mailing addresses. From this information, the existence of the Class Members
 4    (i.e., the PPP Agent for the Applicant) can be determined, and thereafter, a notice
 5    of this action can be disseminated in accordance with due process requirements.
 6
 7                                    V. CAUSES OF ACTION
 8                                         COUNT I
 9                                    DECLARATORY RELIEF
10                              AGAINST ALL DEFENDANTS
11           87.     Plaintiffs hereby incorporate by reference the foregoing allegations
12    as if fully set forth herein.
13           88.     Plaintiffs assisted their clients with the PPP Loan application
14    process, allowed Defendants to secure customers for PPP lending, and satisfied all
15    prerequisites for obtaining PPP Agent Fees. Defendants failed to pay Agent Fees
16    owed to Plaintiffs as required by the SBA Regulations. Instead, Defendants kept
17    the Agent Fees for themselves, in direct violation of the SBA Regulations.
18           89.     An actual controversy has arisen between Plaintiffs and Defendants
19    as to the Agent Fees owed to Plaintiffs by Defendants. Through their conduct of
20    refusing to pay Agent Fees and otherwise, Defendants have denied that they owe
21    the statutorily required Agent Fees to Plaintiffs and the Class.
22           90.     Plaintiffs and the Class seek a declaration, in accordance with SBA
23    Regulations and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that
24    Defendants are obligated to fill out, sign, and submit Form 159 to the SBA, set
25    aside money to pay the Agent Fees, and to pay the Agent Fees the Borrowers’
26    Agents have earned for the work performed on behalf of their clients that received
27    a PPP loan from the Defendants.
28           91.     Plaintiffs and the Class seek a declaration in accordance with the
                                               26
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 27 of 37 Page ID
                                      #:1037



 1    SBA Regulations that a portion of the Lender Fees paid to Defendants must be paid
 2    to Plaintiffs and the Class.
 3                                        COUNT II
 4                                    UNJUST ENRICHMENT
 5                              AGAINST ALL DEFENDANTS
 6           92.     Plaintiffs hereby incorporate by reference the foregoing allegations
 7    as if fully set forth herein.
 8           93.     Plaintiffs and the Class Members are Borrower Agents who assisted
 9    small businesses in preparing their Application for a PPP loan from Defendants.
10    This assistance directly conferred a benefit upon Defendants, who, in turn, received
11    a federal guarantee of repayment of the funds, interest on the lent amount, as well
12    as a substantial Lender Fee for each PPP loan from the U.S. Government.
13           94.     Defendants knew or should have known that they would directly
14    receive a specific financial benefit from the Lender Fees, which included the Agent
15    Fees, as well as the interest the Defendants earn for funding the Borrowers’ PPP
16    loan based on the Application which Plaintiffs and the Class Members assisted the
17    Borrowers in preparing for submission to Defendants.
18           95.     Defendants earned their Lender Fees in large part based on the work
19    of Plaintiffs and the Class Members.
20           96.     Defendants were aware that Borrowers were using Borrower Agents
21    and continued to accept Borrowers’ Applications knowing full well that a
22    Borrower Agent would likely be involved.
23           97.     Defendants are all sophisticated SBA lenders and are well aware of
24    the benefit an Agent has in ensuring the successful funding of an SBA loan.
25           98.     Knowing full well that there was a high degree of likelihood that a
26    Borrower’s Agent would be involved in the transaction, Defendants accepted and
27    funded the Borrower’s PPP loan earning them their Lender Fee, a portion of which
28    is the Agent Fee.
                                              27
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 28 of 37 Page ID
                                      #:1038



 1             99.    Plaintiff believed they would be compensated for their work through
 2    the Agent Fee owed to them by Defendants.
 3             100.   Defendants knew that Form 159 was required for Plaintiffs to
 4    receive their Agent Fees, but chose not to provide Form 159 or allow the
 5    submission of form 159.
 6             101.   Defendants intended that Plaintiff rely upon their conduct in that
 7    Defendants agreed to comply with the SBA Regulations, and Plaintiff reasonably
 8    relied on Defendants’ conduct when fulfilling its obligations as the Borrower
 9    Agent.
10             102.   Plaintiff was ignorant of the true facts behind Form 159.
11             103.   Plaintiff suffered a detriment because of Defendants conduct.
12             104.   If not for the diligent work of the Plaintiffs and Class Members, the
13    amount of Lender Fees Defendants could have earned would have been
14    substantially reduced.
15             105.   Defendants want Plaintiffs to work for free, while the Defendants
16    keep 100% of the $18.2 billion in Lender Fees paid by the federal government to the
17    Lenders.29
18             106.   Although Plaintiff conferred a substantial benefit to the Defendants
19    by assisting the Borrower with the Application, thereby allowing the Lender to
20    fund the PPP loan and earn its Lender Fees30, Plaintiff was not hired by the Lender
21    29
         Based on final PPP loan data released by the SBA, Lenders were paid an
22    estimated $18,289,452,785 in Lender Fees which included the Agent Fees the
23    federal government entrusted to the Lenders to be paid to the Borrower Agents.
      https://home.treasury.gov/system/files/136/SBA-Paycheck-Protection-Program-
24    Loan-Report-Round2.pdf.
      30
25       The Lender Fees generated in part by the work of the Borrower Agents are not
      small. Like Agent Fees, Lender Fees are based strictly on the dollar amount of
26    the loan. It does not matter how much work or effort the Lender put into funding
27    the loan. A Lender will earn $100,000 in Lender Fees on funding a $10 million
      loan. Based on publicly available information, Defendants earned approximately
28    the following amount in Lender Fees, which includes the Agent Fees entrusted to
                                                28
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 29 of 37 Page ID
                                      #:1039



 1    to assist the Lender; the Borrower hired Plaintiff to assist the Borrower
 2           107.   To participate in the PPP, “Lenders must comply with the applicable
 3    lender obligations set forth in this [Final Rule]…”31. Despite their efforts as PPP
 4    Agents, Defendants have failed to pay Plaintiffs and the Class Members the Agent
 5    Fees in violation of the Final Rule.
 6          108.    Instead, Defendants have retained the full amount of the Lender Fees
 7    from which the SBA Regulations require Agent Fees to be paid. Therefore,
 8    Defendants have unfairly retained fees intended to benefit and compensate
 9    Plaintiffs and the Class for their efforts in promoting the interests of the CARES
10    Act and ensuring small businesses receive PPP loans.
11          109.    By holding themselves out as PPP lenders and certifying that they
12    would comply with their lender obligations, Defendants’ conduct requested
13    Plaintiffs, and the Class Members, to assist Applicants with their PPP Applications
14    and have the Applications submitted to Defendants for approval.
15          110.    Defendants retention of the Agent Fees to which Plaintiffs and the
16    Class Members are entitled constitutes an undue advantage or is, at a minimum,
17    unconscionable.
18          111.    Defendants have been, and continue to be unjustly enriched, to the
19    detriment and at the expense of the Plaintiffs and the Class Members.
20           112.   Defendants have unjustly benefitted through the illegal retention of
21    the Agent Fee portion of the Lender Fees paid by the Federal Government to the
22    Defendants for the benefit of the Plaintiffs and the Class.
23           113.   If Defendants’ practice of retaining the full amount of Lender Fees
24
25    Defendants by the SBA: Citibank - $118 million, U.S. Bank - $299 million,
      Chase $1 billion, Wells - $447 million, BofA - $990 million, Live Oak - $61
26    million, and Harvest - $38 million. Source: https://home.treasury.gov/policy-
27    issues/cares-act/assistance-for-small-businesses/sba-paycheck-protection-
      program-loan-level-data. Last visited December 2, 2020.
28    31
         85 FR 20812 (1) (emphasis added).
                                               29
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 30 of 37 Page ID
                                      #:1040



 1    despite the efforts of PPP Agents who, under the SBA Regulations, are entitled to
 2    a portion of the Lender Fees as Agent Fees, then the purpose and intent of the
 3    CARES Act would be upset because PPP Agents would receive no due
 4    compensation for assisting small businesses seeking a PPP Loan.
 5           114.    Plaintiffs and the Class have no other means of obtaining
 6    compensation because the SBA Regulations prohibit PPP Agents from
 7    receiving payment from any source other than the Lender Fees and expressly
 8    prohibit collecting any fees from the Applicants.
 9           115.    Defendants’ conduct willfully and intentionally negates the terms of
10    the SBA Regulations by unilaterally refusing to fill out, sign, and submit the
11    required SBA Form 159 and to forward to the PPP Agents the regulatorily required
12    Agent Fees that the Federal Government entrusted to the Lenders. Defendants’
13    actions render those terms superfluous and undermine the intent of Congress to
14    promote small business loans under the PPP and CARES Act.
15           116.    Defendants should not be allowed to retain the proceeds from the
16    benefits conferred upon it by Plaintiffs and the U.S. Government.
17           117.    Plaintiffs and the Class were injured as a direct and proximate cause
18    of Defendants’ misconduct. Therefore, Plaintiffs seeks disgorgement of
19    Defendants’ unjustly acquired profits and other monetary benefits resulting from
20    Defendants’ unlawful conduct, an injunction preventing Defendants from
21    continuing their unlawful conduct, and all other relief afforded under the law that
22    this Court deems just and proper.
23                                        COUNT III
24                                     CONVERSION
25                              AGAINST ALL DEFENDANTS
26           118.    Plaintiffs hereby incorporate by reference the foregoing allegations
27    as if fully set forth herein.
28           119.    Under the SBA Regulations, Plaintiffs and the Class, as PPP Agents,
                                               30
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 31 of 37 Page ID
                                      #:1041



 1    have a right to, title in, and the legal right of possession of, Agent Fees that must
 2    be paid from the amount of Lender Fees provided to Defendants for lending money
 3    pursuant to approved Applications.
 4           120.   The SBA Regulations state that “Agent fees will be paid out of
 5    lender fees” and provide guidelines on the amount of Agent Fees that should be
 6    paid to the PPP Agent, depending on the size of the PPP loan secured.
 7           121.   Additionally, the SBA Regulations require that Lenders, not
 8    Borrowers, pay the Agent Fees and fill out, sign, and submit Form 159 to the SBA.
 9    The SBA Regulations unequivocally state that “Agents may not collect fees from
10    the applicant.”
11           122.   Plaintiffs and the Class fulfilled the role of PPP Agent by assisting
12    small businesses with their Applications. Due to Plaintiffs’ efforts, Defendants
13    made federally backed PPP loans, entitling Defendants to Lender Fees from the
14    U.S. Government. As such, Plaintiffs have a right to receive, and title to, the
15    regulatorily-mandated Agent Fees.
16           123.   Although Plaintiffs are entitled to Agent fees under the SBA
17    Regulations, Defendants have failed to pay the required Agent Fees, which the
18    Federal Government paid to the Defendants as part of the Lender Fees. Defendants
19    have no legal claim, authorization, or approval for this wrongful withholding of
20    the Agent Fees. Therefore, Defendants have appropriated, assumed, and exercised
21    dominion over the Plaintiffs’ and Class’ Agent Fees.
22           124.   In California, money may be the subject of a conversion claim if the
23    money can be described, identified, or segregated, and an obligation to treat it in a
24    specific manner is established. That requirement is met because the Agent Fees are
25    a segregated portion of the Lender Fees awarded through the SBA Regulations for
26    a successfully funded PPP loan.
27           125.   The exact amount that each Defendant owes Plaintiffs is listed under
28    the “Individual Defendant’s Allegations” section of this SAC.
                                               31
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 32 of 37 Page ID
                                      #:1042



 1           126.   At the time Defendants unlawfully retained the Agent Fees,
 2    Defendants knew or should have known that the Agent Fees were owed to
 3    Plaintiffs and the other Class Members.
 4           127.   Defendants knew or should have known that they would directly
 5    receive a specific financial benefit from the Lender Fees, which included the Agent
 6    Fees, as well as the interest the Defendants earns for funding the Borrowers’ PPP
 7    loan based on the Application which Plaintiffs and the Class Members assisted the
 8    Borrowers in preparing for submission to Defendants.
 9           128.   The right to Agent Fees was immediately conferred upon Plaintiffs
10    and other Class Members the moment Defendants received their Lender Fees from
11    the SBA for funding PPP loans to Borrowers that Plaintiffs and other Class
12    Members assisted in preparing the Borrower’s Application.
13           129.   Defendants’ improper acts or practices of refusing to pay Plaintiffs
14    and the other Class Members the mandated Agent Fees are the proximate cause of
15    the damages sustained by the Plaintiffs and the Class Members, and such retention
16    of the mandated Agent Fees constitutes an undue advantage or is, at a minimum,
17    unconscionable.
18           130.   Defendants’ conduct manifests a knowing and reckless indifference
19    toward, and a disregard of, the rights of Plaintiffs and the Class Members.
20           131.   By withholding the Agent fees, Defendants have maintained
21    wrongful control over Plaintiffs’ property inconsistent with Plaintiffs’ entitlements
22    under the SBA Regulations.
23           132.   Defendants committed civil conversion by retaining monies owed to
24    Plaintiffs and the Class.
25           133.   Plaintiffs and the Class have been injured as a direct and proximate
26    cause of Defendants’ misconduct. Plaintiffs, as such, seeks recovery from
27    Defendants in the amount of the owed Agent Fees and for all other relief afforded
28    under the law.
                                                32
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 33 of 37 Page ID
                                      #:1043



 1                                       COUNT IV
 2                        BREACH OF AN IMPLIED CONTRACT
 3                              AGAINST ALL DEFENDANTS
 4           134.    Plaintiffs hereby incorporate by reference the foregoing allegations
 5    as if fully set forth herein.
 6           135.    Plaintiffs and the Class, as PPP Agents, conferred a benefit upon
 7    Defendants by assisting Applicants with their PPP Applications that were
 8    submitted to Defendants. Based in part on Plaintiffs’ work, Defendants received
 9    interest on the PPP loan as well as the Lender Fee from the Federal Government,
10    approximately 20% of which was to be forwarded to the Borrowers’ Agents (i.e.,
11    Plaintiffs and the Class) as payment for the Agent Fee.
12           136.    In performing work to assist Applicants in preparing Applications
13    for a PPP loan for their small business, Plaintiffs and the Class had a reasonable
14    expectation of compensation. That reasonable expectation stemmed from the SBA
15    SOP and SBA Regulations, which Defendants certified they would comply with,
16    which explicitly stated Agents would receive Agent Fees from the Lenders. Those
17    Agent Fees were to be paid out of a portion of the Lender Fees.
18           137.    Defendants certification of their compliance with SBA Regulations
19    and the Final Rule provided mutual assent to the terms and conditions of the PPP,
20    which included the payment of Borrower Agent Fees.
21           138.    Despite that reasonable expectation and the plain language of the
22    SBA SOP and SBA Regulations, Defendants have failed to pay Plaintiffs and the
23    Class the statutorily required Agent Fees.
24           139.    Instead, Defendants have retained, or stated their entitlement to
25    retain, the Agent Fee portion of the Lender Fees for themselves and thereby,
26    benefited from the work performed by Plaintiffs and the Class.
27           140.    It would be unjust to allow Defendants to retain the benefit of
28    Plaintiffs’ and the Class’s Agent Fees in light of their reasonable expectation of
                                              33
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 34 of 37 Page ID
                                      #:1044



 1    payment for the services they rendered.
 2           141.    Defendants, regardless of any intent of the parties, have a quasi-
 3    contractual obligation to pay for the services by which they benefited and to
 4    compensate Plaintiffs and the Class for the reasonable value of their services.
 5           142.    Plaintiffs and the Class have been injured as a direct and proximate
 6    cause of Defendants’ misconduct. Plaintiffs, as such, seeks recovery from
 7    Defendants in the amount of the owed Agent Fees and for all other relief afforded
 8    under the law.
 9                                          COUNT V
10              VIOLATION OF THE “UNFAIR” PRONG OF THE UCL
11      CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200, ET SEQ.
12                              AGAINST ALL DEFENDANTS
13           143.    Plaintiffs hereby incorporate by reference the foregoing allegations
14    as if fully set forth herein.
15           144.    The California Unfair Competition Law (hereinafter “UCL”) defines
16    unfair business competition to include any “unlawful, unfair or fraudulent” act or
17    practice. A business act or practice is “unfair” under the UCL if the reasons,
18    justifications, and motives of the alleged wrongdoer are outweighed by the gravity
19    of the harm to the alleged victims.
20           145.    Defendants have committed unfair acts and concealed and omitted
21    material facts that have harmed Plaintiffs and the Class.
22           146.    Specifically, Defendants, despite their obligations under the SBA
23    Regulations and SBA SOP, have failed to fill out, sign, and submit Form 159 and
24    to pay the Plaintiffs and the Class the required Agent Fees, which the Federal
25    Government paid to the Defendants as part of the Lender Fees. Defendants’
26    conduct constitutes an unfair act because Defendants received Lender Fees as a
27    result of Plaintiffs’ and the Class’s efforts to assist Applicants in the Application
28    process to secure PPP loans through Defendants, who are SBA approved lenders,
                                                34
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 35 of 37 Page ID
                                      #:1045



 1    and who agreed to comply with the SBA Regulations and SBA SOP requiring such
 2    payment.
 3           147.    By Defendants holding themselves out as PPP Lenders, Defendants
 4    necessarily held themselves out as promising to follow the mandatory PPP
 5    guidelines and regulations.
 6           148.    Nevertheless, Defendants have failed to provide Plaintiffs and the
 7    Class payment in the amount of the mandatory Agent Fees and instead retained the
 8    Agent Fee portion of the Lender Fees for themselves.
 9           149.    Defendants also concealed and omitted material information,
10    specifically, that despite holding themselves out as PPP lenders under the PPP
11    program, that Defendants would violate the law and refuse, and continue to refuse
12    despite clear regulatory guidance, to pay regulatorily-mandated Agent Fees. Had
13    Plaintiffs and the Class known that Defendants would refuse to pay Agent Fees,
14    they would have taken their loans to other SBA Lenders who complied with the
15    SBA Regulations.
16           150.    Defendants’ unfair acts and omissions occurred in connection with
17    the sale or advertisement of services, namely, services related to the processing and
18    financing of PPP loans under the CARES Act and SBA Regulations.
19           151.    Defendants intended that Plaintiffs and the Class rely on their
20    omissions because, had they stated they would not pay Agent Fees as required
21    under the SBA Regulations, Plaintiffs and the Class would not have helped secure
22    PPP loans from Defendants for their clients. By concealing and omitting their
23    intention not to pay required Agent Fees, Defendants improperly obtained business
24    from Plaintiffs and the Class for which Defendants were compensated through the
25    Lender Fees.
26           152.    Plaintiffs and the Class have been injured as a direct and proximate
27    cause of Defendants’ misconduct. Plaintiffs, as such, seek recovery from
28    Defendants in the amount of the owed Agent Fees, and for all other relief afforded
                                               35
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 36 of 37 Page ID
                                      #:1046



 1    under the law.
 2

 3                                    PRAYER FOR RELIEF
 4           WHEREFORE, Plaintiffs, individually and on behalf of the Class, pray for
 5    the following relief:
 6           a. For an Order certifying the Class as defined above, appointing Plaintiffs
 7                as Class representative, and appointing Plaintiffs’ counsel as Class
 8                counsel;
 9           b. For an Order declaring Defendants’ actions to be unlawful;
10           c. For a declaration that all regulatorily-mandated and calculated Agent
11                Fees are owed to Plaintiffs and the Class and should be deposited into a
12                mutually agreeable fund or funds within 60 days, to be distributed to the
13                PPP Agents who are entitled to the funds;
14           d. For all injunctive and other equitable relief available to Plaintiffs and
15                Class Members;
16           e. For an award of all recoverable compensatory, statutory, and other
17                damages sustained by Plaintiffs and Class Members;
18           f. For reasonable attorneys’ fees and expenses as permitted by applicable
19                statutes and law;
20           g. For costs related to bringing this action;
21           h. For pre- and post-judgment interest as allowed by law; and,
22           i.   Such further relief at law or in equity that this Court deems just and
23                proper.
24                              DEMAND FOR JURY TRIAL
25    Plaintiffs, individually and on behalf of the Class, demand a trial by jury on all
26    issues so triable.
27    Dated: December 7, 2020                 Respectfully submitted,
28
                                                36
     Case 2:20-cv-03815-ODW-AGR Document 132 Filed 12/07/20 Page 37 of 37 Page ID
                                      #:1047



                                        /s/ Michael E. Adler
 1
                                        GRAYLAW GROUP, INC.
 2                                      Michael E. Adler, Esq. (CA Bar 236115)
                                        26500 Agoura Road, #102-127
 3
                                        Calabasas, CA 91302
 4                                      Telephone: (818) 532-2833
                                        Facsimile: (818) 532-2834
 5
 6                                      DHILLON LAW GROUP INC.
                                        Harmeet K. Dhillon (CA Bar No. 207873)
 7
                                        Nitoj P. Singh (CA Bar No. 265005)
 8                                      177 Post St., Suite 700
 9
                                        San Francisco, CA 94108
                                        Telephone: (415) 433-1700
10                                      Facsimile: (415) 520-6593
11
                                       GERAGOS & GERAGOS, PC
12                                     Mark J. Geragos (CA Bar No.: 108325)
13
                                       Ben J. Meiselas (CA Bar No.: 277412)
                                       644 South Figueroa Street
14                                     Los Angeles, California 90017
15                                     Telephone: (213) 625-3900
                                       Facsimile: (213) 232-3255
16                                     Attorneys for Plaintiffs and the Proposed
17                                     Class

18
19
20
21
22
23
24
25
26
27

28
                                         37
